Citation Nr: 0210505	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  94-23 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 10 percent prior to June 
23, 1999, and in excess of 50 percent for the period of June 
23, 1999 to August 30, 2000, for the service-connected post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970 and from May 1980 to September 1981.    

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 RO decision that 
granted service connection and assigned a 10 percent rating 
for PTSD, effective on August 20, 1991.  The veteran appealed 
for a higher rating and for an earlier effective date for the 
award of service connection for PTSD.  

In a November 1999 decision, the RO assigned a 30 percent 
rating for the service-connected PTSD, effective on June 23, 
1999.  

In May 2000, the Board remanded the case to the RO for 
additional development.  

In a September 2000 decision, the RO assigned a 50 percent 
rating for the service-connected PTSD, effective on June 23, 
1999.  The veteran continued his appeal for a higher rating 
and for an earlier effective date for the award of service 
connection for PTSD.  

In February 2001, the Board determined that an effective date 
earlier than August 20, 1991, for the grant of service 
connection for PTSD was not assignable.  

The Board also assigned a 100 percent schedular rating for 
the service-connected PTSD, and remanded the case to the RO 
for additional development in light of a significant change 
in law during the pendency of the appeal and for the 
assignment of an effective date for the 100 percent rating.  

In a February 2001 decision, the RO assigned an effective of 
date of August 30, 2000 for the 100 percent rating for the 
service-connected PTSD.  The veteran continues his appeal for 
a higher rating for PTSD.  

In light of the decision to assign the 100 percent rating 
beginning on August 30, 2000, the instant decision will only 
address the issue of a higher rating for the service-
connected PTSD prior to that date.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDINGS OF FACT

1.  For the period prior to June 23, 1999, the veteran's 
service-connected PTSD is not shown to be productive of more 
than mild social and industrial impairment.  

2.  For the period from June 23, 1999 to August 30, 2000, the 
veteran's service-connected PTSD is shown to be productive of 
a disability picture that more nearly approximates that of 
severe social and industrial impairment.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the period prior to June 23, 1999, for the 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.132 including Diagnostic Code 9411 (1996).  

2.  The criteria for the assignment of a 70 percent rating 
for the period of June 23, 1999 to August 30, 2000, for the 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.132 
including Diagnostic Code 9411 (1996) and § 4.130 including 
Diagnostic Code 9411 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from August 1968 to August 
1970 and from May 1980 to September 1981.  

The VA hospital records show that, from January to February 
1990, the veteran was hospitalized for alcohol and drug 
detoxification and rehabilitation.  The diagnoses were those 
of alcohol dependence, observation for alcohol withdrawal 
symptoms and alcohol rehabilitation.  

In a March 1992 statement, the veteran asserted that he 
suffered from startle reaction, flashbacks, nightmares and 
survivor's guilt.  He stated that he had PTSD that worsened 
whenever he was exposed to similar events like combat films.  
He stated that he experienced difficulties while sleeping and 
when it rained all day.  

On a June 1992 fee-basis VA examination, the examiner 
interviewed the veteran while he incarcerated at a state 
correctional institution.  He reported experiencing symptoms 
of PTSD since soon after his discharge from service in 1970.  
It was noted that he had never held a position longer than a 
year and a half and had had only two moderately long periods 
(one and a half years and two and a half years, respectively) 
of sobriety post-service.  

On a mental status examination, the veteran was relaxed and 
friendly.  It surprised the examiner to hear that the veteran 
considered himself to have no close friends, either in prison 
or in civilian life.  He did speak of Army buddies whose 
deaths were profoundly disturbing to him.  The veteran seemed 
exceptionally sincere.  He described "routine" traumas of a 
combat soldier who saw many of his friends killed.  

In regard to PTSD symptoms, the veteran's avoidant symptoms 
were the most pronounced (although the examiner recognized a 
possible "contaminant" of publicized symptom lists).  The 
veteran believed that his chronic isolation from others and 
his attempt to keep his feelings in check were a result of 
his emotional traumas.  He also reported re-experiencing 
symptoms.  

The veteran indicated that he had combat-related dreams only 
every couple of months and that he had not had a flashback in 
many years.  He felt depressed in rainy weather, as if 
remembering the monsoon season in Vietnam.  Arousal symptoms 
were difficult to assess.  The examiner noted that the 
veteran's sleep was impaired "for some reason."  His anger 
outbursts were controlled with considerable effort.  His 
concentration seemed inadequate earlier in the present year 
(the veteran's first "academic term" at prison), and he was 
hypervigilant only at times.  

In the impression, the examiner believed that alcohol 
addiction and alcohol abuse were the major pathology in this 
case.  The veteran stated that he felt that he used alcohol 
to deaden the pain from unpleasant memories.  The examiner 
believed this but also noted that with enforced sobriety over 
the past two years the veteran's PTSD symptoms had 
considerably subsided.  The veteran was deemed competent to 
manage any benefits that are awarded to him.  

In a January 1993 addendum to the VA examination report, the 
examiner diagnosed the veteran with alcohol abuse/alcohol 
addiction (primary diagnosis) and PTSD, currently very mild, 
with minimal re-experiencing, moderate arousal and pronounced 
avoidance.  The examiner also noted that Axis II pathology 
contributed strongly to avoidance (schizoid and avoidant 
traits).  

On a February 1993 decision, the RO granted service 
connection and assigned a 10 percent rating for the service-
connected PTSD, effective on August 20, 1991.  

The records indicate that the veteran was incarcerated at a 
named state correctional facility from January 1992 to 
December 1998.  There are no VA outpatient treatment records 
on file for the veteran during this period.  

The VA outpatient records show that, in February 1999, the 
veteran was evaluated for alcohol rehabilitation.  A mental 
status examination showed that he was calm and cooperative.  
His speech was of normal rate.  His psychomotor activity was 
within normal limits.  His mood was normal and his affect was 
appropriate.  His thought processes were logical and goal 
directed.  His thought content had no evidence of psychosis.  
He was alert and oriented times three.  His memory was intact 
and his intelligence was average.  He entered the Addiction 
Recovery Unit (ARU), which was a day program.  

In March 1999, it was noted that, in regard to PTSD, the 
veteran had flashbacks.  In June 1999, the veteran requested 
follow-up for his PTSD issues, but it was agreed to place his 
request on hold until he attained some stability in his 
outpatient status and some feeling of adjustment out of 
prison.  The veteran reported having periodic episodes of 
ongoing depressive symptoms with flashbacks, some nightmares 
and intrusive thoughts.  He reported no homicidal/suicidal 
thoughts.  He was working full-time and was able to manage 
his financial affairs on his own.  

On a June 23, 1999 VA examination, the veteran was alert, 
well-spoken with good social skills and fully cooperative.  
His education (he obtained a GED) and employment background 
(with the three years in a dry cleaning establishment prior 
to service being the longest-held job) were noted.  The 
veteran described having traumatic stressors from service in 
Vietnam.  He reported that he saw one particular event in 
slow motion, while he was awake or in a dream state.  He 
stated that he never became close to another person since the 
loss of a friend in Vietnam.  He felt that Vietnam veterans 
were never accepted and that he personally still did not fit 
in. 

The veteran also stated that he liked to stay "numb" by 
drinking.  He reported having nightmares and flashbacks (and 
having choked his wife during one of these episodes).  It was 
noted that he had been in alcohol rehabilitation at VA three 
times (with the first in 1973), was incarcerated from 1990 to 
December 1998, and was presently treated in the Addiction 
Recovery Unit (ARU) at the VA Medical Center (VAMC), which 
had a group that included both addiction and PTSD.  

The examiner noted that the veteran described more than ample 
stressors in Vietnam for his PTSD diagnosis and that, since 
Vietnam, he had amply shown re-experiencing, avoidance and 
heightened emotional arousal.  It was noted that his alcohol 
was precipitated during Vietnam and that he struggled with it 
to this day.  The diagnosis was that of PTSD with addiction 
currently in remission.  His Global Assessment of Functioning 
(GAF) scale score was 41.  He was deemed capable of managing 
his own funds.  

An August 1999 VA outpatient record indicates that the 
veteran was suspended from the VAMC's ARU due to poor 
attendance.  

On an October 1999 VA examination, the examiner stated that 
due to traumatic events in Vietnam the veteran had re-
experiencing phenomenon, to include nightmares that were 
frequent in the summertime (almost every night).  

The veteran also had intrusive thoughts of his Vietnam 
experiences, which occurred several times per week.  He 
reported a significant anxiety response to reminders of 
Vietnam, which included rain and helicopters.  He had 
flashbacks that occurred approximately twice a month.  He 
avoided talking and thinking about Vietnam as much as 
possible and avoided things that reminded him of Vietnam, to 
include helicopters and rainstorms.  

The veteran reported having significant emotional numbing and 
social isolation and denied a sense of foreshortened future.  
He had a flattened affect and reported a significant loss of 
interest in previously important activities, which included 
socialization.  He had hyperarousal symptoms, which included 
poor sleep (two to three hours per night).  He had 
significant hypervigilance, with him often sleeping with a 
weapon.  He reported having a significant increase in startle 
response, frequent angry outbursts, and a very strong 
physiologic response to reminders of Vietnam.  He also 
reported poor daytime concentration.  

In addition to the symptoms of PTSD, the veteran also 
reported having a depressed mood with significant lethargy, 
poor appetite with documented weight loss, poor sleep, 
psychomotor agitation and poor daytime concentration.  He 
denied any hallucinations or paranoid delusions.  He denied 
symptoms consistent with a panic disorder or obsessive 
compulsive disorder.  It was noted that he was currently in 
outpatient treatment at the VA and was on no medications at 
that time.  It was also noted that he was divorced, lived 
with his mother and worked as a cook.  

On a mental status examination, the veteran was casually 
dressed.  His speech was normal in tone, volume, and rate.  
He was calm and cooperative throughout the interview.  His 
mood was depressed.  His affect was restricted.  His thought 
process was logical and goal-directed.  His thought content 
revealed no hallucinations, delusions, current active 
homicidal ideation, or current active suicidal ideation.  His 
judgment and insight were fair, and his cognitive examination 
was intact.  He scored a 30/30 on the Mini Mental Status 
examination.  

The assessments were those of PTSD, major depressive disorder 
secondary to PTSD, and alcohol dependence (currently in 
remission).  His GAF score was 45.  The examiner commented 
that the veteran had significant symptoms of PTSD, which 
interfered with his ability to earn a living.  He noted that 
the veteran had been unable to return to school and continue 
earning the advanced degree that he had sought and was 
currently working in a very menial type job that was not 
commensurate with his intellectual abilities.  

It was noted that he had not advanced in his work due to his 
poor interpersonal relationships and his inability to 
tolerate authority figures.  He also had poor concentration 
and decreased motivation secondary to his depressed mood and 
PTSD, which had limited his ability to get involved back in 
school.  He was deemed competent to receive funds.  

The VA outpatient records show that, in October 1999, the 
veteran reported that he had relapsed back into drinking 
after his June 1999 VA examination.  He expressed an interest 
in returning to the PTSD group and the therapy program at the 
ARU.  

In November 1999, the veteran was readmitted to the ARU.  A 
mental status examination shows that his general behavior was 
distressed.  His psychomotor activity was decreased.  His 
mood was anxious and his affect was apathetic.  His thought 
processes were logical and goal directed.  His thought 
content had no evidence of psychosis.  He was alert and 
oriented times three.  His memory was intact and his 
intelligence was average.  

The diagnoses were those of alcohol dependence and PTSD.  It 
was noted that he had relapsed into drinking after attending 
a June 1999 VA PTSD examination during which he reacted to 
bringing up traumatic memories from Vietnam.  It was noted 
also that he would begin PTSD treatment after he was stable 
in three months.  

In a November 1999 decision, the RO assigned a 30 percent 
rating for the service-connected PTSD, effective on June 23, 
1999.  

An April 2000 VA outpatient record indicates that the veteran 
completed about two months "clean" and went back to work.  
It was noted that he did not "connect with" the PTSD dual 
diagnosis group as he was assigned to do.  He was discharged 
from the ARU because he did not complete his treatment.  It 
was noted that he was not very motivated to stay clean and 
did not follow up on treatment for both substance abuse and 
PTSD.  

In May 2000, the Board remanded the case to the RO for 
additional development.  

On an August 30, 2000 VA examination, the examiner noted much 
of the same symptomatology as reported in the October 1999 VA 
examination.  It was noted that the veteran was not currently 
in treatment and was on no medication at that time.  He had 
trouble holding a job and was currently enrolled in a 
computer technology school (where his grades were reportedly 
suffering significantly).  

The veteran claimed that his symptoms of PTSD had worsened 
significantly since his October 1999 examination.  He stated 
that he slept less and had more intrusive thoughts and 
flashbacks secondary to the increased amount of rain that had 
recently fallen (which evidently reminded him of Vietnam).  

The mental status examination findings were identical to 
those of the October 1999 examination.  The assessments were 
also identical to those of the October 1999 examination, with 
a slightly lower GAF score of 40.  The examiner noted that 
all of the veteran's dysfunction (i.e., on the job, at 
school, and socially) was the result of his PTSD.  

In a September 2000 decision, the RO assigned a 50 percent 
rating for the service-connected PTSD, effective on June 23, 
1999.  

In February 2001, the Board determined that an effective date 
earlier than August 20, 1991, for the grant of service 
connection for PTSD was not assignable.  The Board also 
assigned a 100 percent rating for the service-connected PTSD, 
and remanded the case to the RO in part for the assignment of 
an effective date for the 100 percent rating.  

In a February 2001 decision, the RO assigned a 100 percent 
rating for the service-connected PTSD, effective on August 
30, 2000.  

In a February 2001 letter, the RO notified the veteran of its 
decision to assign a 100 percent rating for the PTSD 
effective on August 30, 2000.  

The RO also requested that the veteran provide additional 
information concerning his treatment for PTSD since August 
1991.  The veteran did not reply to this communication from 
the RO.  




II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in February 1993, November 1999, September 
2000, and February 2001), Statement of the Case (in July 
1993), and Supplemental Statements of the Case (in May 1994, 
December 1999, and September 2000), the RO has notified him 
of the evidence needed to substantiate his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA).  The RO has also sought and obtained examinations, to 
include those conducted in June 1992, June 1999, and October 
1999, regarding the issue at hand.  Additionally, the RO has 
provided the veteran with the opportunity for a hearing, 
which he declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
The veteran's service-connected PTSD was initially evaluated 
under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).  

Under these criteria, a 10 percent rating is warranted when 
there is symptomatology that is less than the criteria 
required for the 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating is 
warranted when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  

A 50 percent rating is warranted when the ability to maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

Under the revised criteria, a 10 percent rating is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

As the veteran's claim for an increased rating for PTSD was 
pending when the VA regulations pertaining to rating 
psychiatric disabilities were revised, he is entitled to 
application of the version of the law which is more favorable 
to him, although the new criteria are only applicable to the 
period of time after their effective date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-2000.  

The veteran's service-connected PTSD is currently rated as 
follows:  10 percent effective on August 20, 1991; 50 percent 
effective on June 23, 1999; and 100 percent effective on 
August 30, 2000.  He appealed the propriety of the initial 10 
percent rating assigned for the PTSD and of the subsequent 
assignment of a 50 percent rating.  

It is noted that, as his appeal was pending when the 
regulations were revised, the revised regulations are not 
applicable for that portion of the appeal prior to November 
7, 1996, the effective date of the regulations.  

Initially, the Board turns to the issue of whether a rating 
in excess of 10 percent is warranted for the period prior to 
November 7, 1996, the effective date of the revised mental 
disorder regulations.  

In order to meet the criteria in effect during that period, 
the veteran would have to show definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, where the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

Definite impairment is construed to mean distinct, 
unambiguous and moderately large in degree, more than 
moderate but less than rather large.  VAOPGCPREC 9-93 
(November 9, 1993).

After consideration of all evidence of record, the Board 
concludes that the veteran's PTSD is not shown to have been 
productive of more than mild social and industrial impairment 
for the period prior to November 7, 1996.  

There are few medical records during this time to evaluate 
the veteran on account of his incarceration and apparent lack 
of treatment while in prison.  He was hospitalized at the VA 
in early 1990, but the admission was for alcohol 
detoxification and rehabilitation.  There is no mention of 
PTSD during his hospital stay.  

In June 1992, he underwent a psychiatric examination during 
his incarceration, and the examiner felt that overall his 
PTSD was very mild at that time, manifested by re-
experiencing, arousal and avoidant symptoms of varying 
degrees.  The PTSD was not even considered by the examiner to 
be the veteran's primary psychiatric diagnosis.  

In sum, the disability picture prior to November 7, 1996 does 
not reflect that the veteran's condition was productive of 
more than mild social and industrial impairment under the 
"old" Diagnostic Code 9411.  

As detailed hereinabove, the regulations changed during the 
pendency of the appeal, and the version most favorable to the 
veteran will therefore apply.  The Board notes that the 
veteran has been rated at 50 percent under the old 
regulations since June 23, 1999, the date of a VA examination 
showing increased symptoms and decreased functioning due to 
PTSD.  (The RO found the old regulations to be more favorable 
to him.)  

However, after consideration of all the evidence, the Board 
concludes that a 70 percent rating is for application for the 
period beginning on June 23, 1999 to August 30, 2000, under 
the old Diagnostic Code 9411.  

The evidence shows that the veteran was incarcerated until 
December 1998.  There is no objective evidence in which to 
evaluate the severity of his PTSD until he began receiving 
treatment at the VA in February 1999.  This treatment, 
however, was in the Addiction Recovery Unit for alcohol 
related issues, not PTSD treatment.  

There are no outpatient records pertaining to treatment for 
PTSD, although the veteran had been scheduled on two 
occasions to receive it had he not been suspended or 
discharged from the ARU.  At any rate, for the period of 
November 7, 1996 to August 30, 2000, the VA examinations on 
June 23, 1999 and in October 1999 comprise the principal 
objective evidence for evaluating the veteran's PTSD. 

On the 1999 VA examinations, the veteran's PTSD symptoms were 
noted to be significant, posing an interference with his 
ability to earn a living.  His GAF scores were 41 and 45, 
respectively.  Such scores are indicative of serious symptoms 
or serious impairment in social, occupational, or school 
functioning.  It is noted that an examiner's classification 
of the level of a psychiatric impairment, by words or by a 
GAF score, is to be considered but is not determinative of 
the percentage disability rating to be assigned.  38 C.F.R. § 
4.126 (2001); 38 C.F.R. § 4.130 (1996); VAOPGCPREC 10-95.  

The disability rating depends on evaluation of all the 
evidence.  Nevertheless, the Board finds that the veteran 
meets the criteria under the old Diagnostic Code 9411 on the 
basis that the examinations on June 23, 1999 and in October 
1999 reflect a disability picture that more nearly 
approximates that of the veteran's ability to establish and 
maintain effective or favorable relationships with people 
being severely impaired and his symptoms being of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  

As such, a 70 percent rating is in order beginning on June 
23, 1999, the date of the VA examination on which he is first 
shown to have met such criteria.  

However, the Board finds that the veteran does not meet the 
criteria for a 100 percent rating under either the old or 
revised regulations for the period of November 7, 1996 to 
August 30, 2000.  

Under the old regulations, there is no objective evidence 
that his PTSD symptoms were productive of total social and 
industrial impairment.  Although it was noted that his PTSD 
symptoms contributed to significant problems in earning a 
living, he was shown to be employed full-time, albeit in a 
menial type job that was not commensurate with his 
intellectual abilities.  

The veteran's thought and behavioral processes were not 
disturbed, and he is not shown to have totally incapacitating 
psychoneurotic symptoms.  Additionally, although the veteran 
apparently lacks a social support system (the evidence of his 
personal relationships with others is scant), there is no 
evidence that he lived in virtual isolation in the community.  

On the June 1999 examination, he was even noted to be well-
spoken and with good social skills.  This symptomatology is 
not consistent with the criteria for a 100 percent disability 
rating under the old PTSD regulations.  

Moreover, under the revised regulations, the veteran does not 
meet the criteria for a 100 percent rating prior to August 
30, 2000.  There is no objective evidence that he had such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self and others, intermittent inability to perform activities 
of daily living, disorientation to time or place and memory 
loss for names of close relatives, own occupation or own 
name.  His mental status examinations did not reflect any of 
the symptoms listed in the new criteria for a 100 percent 
rating.  

The Board also finds it significant that the veteran has not 
received any counseling or hospitalization for PTSD, as would 
often be the case in a more severe illness.  

It is noted that the veteran reported on his August 2000 VA 
examination that his PTSD symptoms had worsened significantly 
since the October 1999 examination.  Indeed, his GAF score 
(of 40) on the August 2000 examination was lower than at any 
prior time, indicating that his psychiatric condition had 
deteriorated.  

Also, whereas he had held a job prior to the August 2000 
examination, at the time of that examination it was noted 
that he was not employed, but rather a student who was 
reportedly struggling in school.  Although the records show 
that the veteran had marked social and occupational 
impairment from June 23, 1999 to August 30, 2000, his overall 
symptomatology prior to August 30, 2000 is not consistent 
with the criteria for a 100 percent disability rating under 
the revised mental disorder regulations.  

In conclusion, based on a careful review of the objective 
evidence of record and the veteran's contentions, his PTSD 
does not meet the criteria for higher than a 10 percent 
rating under Diagnostic Code 9411 under the old regulations 
for the period prior to November 7, 1996.  (As noted 
hereinabove, the revised Code 9411 is not for application 
prior to November 7, 1996, the effective date of the 
regulation.  See also 38 C.F.R. § 3.114.)  

For the period on and after November 7, 1996, the Board finds 
that the veteran's PTSD more nearly approximates the criteria 
for a 70 percent rating for the period covering June 23, 1999 
to August 30, 2000, under the old Diagnostic Code 9411.  
Thus, the lower rating of 70 percent for that period is 
warranted.  38 C.F.R. § 4.7.  



ORDER

A rating in excess of 10 percent prior to June 23, 1999, for 
the service-connected PTSD, is denied.  

A 70 percent rating for the period beginning on June 23, 1999 
to August 30, 2000, for the service-connected PTSD is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

